DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendment filed on 11/23/2021 does not place the application in condition for allowance as indicated in the Non-Final Office Action mailed on 8/24/2021 because the allowable subject matter moved into the independent claim 1 is recited as an optional limitation via the “or” between the previous limitations of claim 2 and 3. Therefore, the allowable subject matter of claim 3 has not been selected in favor of the previous limitations of claim 2 which is taught by the prior art below.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 of the remarks that, “currently recited embodiments recite that the slot portions (41a, 42a, 43a) of the different coils (41, 42, 43) have respective different curvatures compared with each other. This is shown in Applicant's Fig. 3, in which the 
The Examiner respectfully disagrees because Staley discloses in column 6, line 61 to column 7 line 11 that both curves (20 and 21) may vary within the range of 5 degrees to 120 degrees and the curvatures of the stator may vary for different situations and conditions. Therefore, the prior art of Staley discloses the limitations of claim 1 which recite the first and second coils having respective different curvatures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen (WO 2017/024409 A1), in view of Staley (US 5,391,926).
Regarding claim 1, Klassen discloses an electric generator (1010 of Figures) comprising:
a stator (1020 of Figures),
a rotor (1022 of Figures) and
a plurality of coils (1040, 1042, 1044 of Figures) including conductors shaped as a tape (see Figure 6),
the stator extending axially along a longitudinal axis between a first axial end and a second axial end (see Figures),
the stator including a plurality of slots (between teeth 1028 of Figures), the plurality of slots being circumferentially distributed around a longitudinal axis of the stator, 
each of the coils respectively comprising:
two slot portions respectively housed in two slots of the stator;
two end-windings axially protruding from the stator at the first axial end and the second axial end; 
wherein the slot portions are shaped and positioned in the respective slots so that the end-windings of two circumferentially adjacent coils of the plurality of coils overlap and are distanced in a radial direction orthogonal to the longitudinal axis (see Figures 6, 8, 10, 11), and
wherein a slot portion of a first coil is housed in a respective first slot and a slot portion of a second coil is housed in a respective second slot circumferentially adjacent to the first slot (see Figures 10, 11).
Klassen does not disclose the slot portions of the first and the second coils having respective different curvatures or being inclined with respect to each other in a longitudinal section including the longitudinal axis.
Staley discloses the slot portions of the first and the second coils comprising respective different curvatures (Col. 6:61-7:11) or being inclined with respect to each other in a longitudinal section including the longitudinal axis.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to modify the slot portions of the first and the second coils to comprise different curvatures in a longitudinal section, as taught by Staley, because they have been found to produce the greatest rotational velocity in combination with a rotor assembly [Staley: Col. 6:61-63].
Regarding claim 5, Klassen discloses wherein the plurality of coils are superconducting coils (Para. 300).
Regarding claim 7, Klassen discloses wherein the electric generator is a fractional-slot electric generator (Para. 254).
Regarding claim 9, Klassen discloses a method of providing a coil layout in an electric generator (1010 of Figures) comprising:
a stator (1020 of Figures),
a rotor (1022 of Figures) 
the stator extending axially along a longitudinal axis between a first axial end and a second axial end (see Figures),

the coil layout including a plurality of coils (1040, 1042, 1044 of Figures) each respectively comprising: 
two slot portions respectively housed in two slots of the stator;
two end-windings axially protruding from the stator at the first axial end and the second axial end; 
wherein the slot portions are inserted in the respective slots so that the end-windings of two circumferentially adjacent coils overlap and are distanced in a radial direction orthogonal to the longitudinal axis (see Figures 6, 8, 10, 11),
inserting a slot portion of a first coil in a respective first slot; and
inserting a slot portion of a second coil in a respective second slot circumferentially adjacent to the first slot.
Klassen does not disclose wherein the slot portions are bent according to respective different curvatures or are inclined with respect to each other in a longitudinal section including the longitudinal axis.
Staley discloses the slot portions are bent according to respective different curvatures (Col. 6:61-7:11) or are inclined with respect to each other in a longitudinal section including the longitudinal axis.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to modify the slot portions of the first and the second coils to comprise different curvatures in a longitudinal section, as taught by Staley, because they have been 
Regarding claim 13, Klassen discloses wherein the plurality of coils are superconducting coils (Para. 300).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen (WO 2017/024409 A1), in view of Staley (US 5,391,926) as applied to claim 1 above, and further in view of Snitchler (US 2010/0277136).
Regarding claim 6, Klassen discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the electric generator is an integral-slot electric generator.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to use an integral-slot electric generator in place of the electric generator of Klassen. Applicant has not disclosed that using an integral-slot electric generator provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the fractional-slot electric generator taught by Klassen because the Applicant discloses on page 2 of the specification that the present invention may be applied to both integral-slot and fractional-slot electric generators. 
Therefore, it would have been obvious to one of ordinary skill in this art to modify Klassen to obtain the invention as specified in claim 6.
Regarding claim 8, Klassen discloses all of the elements of the current invention as mentioned above, however does not disclose a wind turbine including an electric generator.
Snitchler discloses a wind turbine including an electric generator (see claim 33).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to use the electric generator of Klassen in a wind turbine, as taught by Snitchler, in order to use wind to make electricity.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832